Citation Nr: 0203589	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  96-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

(The claim of entitlement to certification of loan guaranty 
benefits is the subject of a separate decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

An Enlisted Record and Report of Separation with Honorable 
Discharge (WD-53) from the United States Air Force contains 
notations that the veteran had certified active duty service 
from March 1946 to January 1949.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include his March 1946 
enlistment physical examination report, which contain 
notations that, upon physical examination, his cardiovascular 
system was found to be normal.  Blood pressure readings noted 
at that time were 190/100 and 148/86, and his complexion was 
noted to be ruddy.  

There is no service medical evidence of record of any 
complaints of high or low blood pressure or of a 
cardiovascular condition, or of any findings or diagnosis of 
high or low blood pressure or of a cardiovascular condition 
during the veteran's active duty service.  The veteran's 
January 1949 discharge physical examination report contains 
no findings or diagnosis of high or low blood pressure or of 
a cardiovascular condition.  

His sitting blood pressure reading was noted to be 148/76.  
Only the excision of a pilonidal cyst was noted on this 
report.  The veteran was noted to have denied all other 
illnesses, operations or injuries, and was noted to be a 
normal male in good physical condition.

A September 1951 VA hospitalization discharge report contains 
notations that the veteran's blood pressure had been found to 
be 160/90, that an X-ray of the heart was found to be normal, 
and that all other tests were normal.  There is no evidence 
of any findings of high or low blood pressure or of a 
cardiovascular condition, nor any diagnosis of such 
conditions, noted in this report.

An October 1951 VA RO decision contains notations that 
service connection for postoperative residuals of a pilonidal 
cyst, rated as being noncompensable (0 percent), and for 
residuals of a tonsillectomy, also rated as noncompensable, 
had been granted.

The next medical evidence that appears in the claims file are 
May 1973 VA treatment reports which contain notations that 
the veteran's blood pressure had been found to be 166/94, 
that the veteran complained of hypertension and a nervous 
condition, was a possible diabetic, and had a prostate 
problem.  There were no diagnoses of any of these conditions 
in these reports, however.

A private physician report, dated in June 1973, contains 
notations that the veteran had been treated for benign 
prostatic hyperplasia and prostatitis.

A December 1973 RO decision contains notations that service 
connection for high blood pressure, prostatitis, a nervous 
disorder and diabetes had been denied, due to the inception 
of these disorders "many years after service."

The next medical evidence of record, being private 
hospitalization and treatment reports from August 1994 
through the veteran's death in January 1995, contain a 
September 1994 report which includes the statement that 
"[the veteran] has hypertension treated since he was 40 
years old."  That report also includes the veteran's 
reported history of smoking "three to four packs of 
cigarettes a day for 53 years and currently cut down to half 
a pack per day.  He drinks Scotch occasionally."  Another 
September 1994 report contains the same history as to the 
veteran's smoking.

The 1994-1995 private hospitalization and treatment records 
also contain a September 1994 report which includes the 
following:

The [veteran] has had previous aorta bi-
femoral bypass grafting in Houston in 
1977 and even coronary bypass grafting at 
Audie Murphy about 11 years ago.  Despite 
all of his previous atherosclerotic 
history, he continues to smoke.  He 
clearly understands the necessity for 
giving up his smoking, but I do not think 
that he really appreciated until now that 
his smoking not only was aggravating his 
coronary disease and threatening him with 
limb loss, but now even more importantly, 
it is interfering with his sex life.

Another September 1994 report includes diagnoses of tobacco 
and alcohol use.  An October 1994 report includes a statement 
that "[the veteran] does report a long history of 
hypertension beginning approximately 25 years ago."  Another 
October 1994 report documents the veteran's reported history 
of "[h]ypertension times 25 years."

A November 1994 report contains an impression of 
hypertension, poorly controlled.  The impression continues 
that the poorly controlled hypertension was likely a result 
of volume expansion secondary to the initiation of 
Prednisone.  Another November 1994 report contains notations 
that the veteran was counseled on the potential side effects 
of Prednisone, which were noted to include immune suppression 
with infection, electrolyte disturbance, hyperglycemia, 
worsening of hypertension, etc., and that he elected to 
continue this therapy.

A December 1994 report contains impressions of: (1) IgM 
nephropathy, with ongoing prednisone therapy; (2) congestive 
heart failure secondary to prednisone-induced fluid 
retention, improved on Lasix; (3) suggestion of contraction 
alkalosis secondary to increased Lasix dose; and (4) 
hypertension, improved control.  



Another December 1994 report contains impressions of: (1) 
hypertension, with poor control at present (This probably 
relates to some degree of volume expansion that has mildly 
worsened on Prednisone.  The veteran has not been taking his 
diuretics as previously prescribed.); and (2) anxiety 
disorder (The veteran has a distant past history of anxiety 
with superimposed depression.  

It is unclear if his current Prednisone therapy is 
contributing to this or whether the veteran is having a 
generalized response to his disease rather than to its 
therapy.  I have agreed to allow him to use small amounts of 
Valium during his time on Prednisone since this is a common 
cause of anxiety in some patients.).

A January 1995 report, during the month of his death, 
contains notations that the veteran continued to smoke, had 
smoked one pack of cigarettes per day since age 12, and that 
he used alcohol moderately daily.  A January 1995 laboratory 
report contains an impression of congestive heart failure 
exacerbation, probably secondary to long-term prednisone use.  

Another January 1995 report, along with others, contains a 
notation that the veteran had a history of alcohol abuse.  
Another January 1995 report contains a finding of 
"[increased] liver failure - underlying [alcohol] damage."  
Another January 1995 report contains an impression of hepatic 
failure, probably multi-factorial with underlying hepatis C, 
recent heavy alcohol use as well as history of alcohol use 
and hypotension.  

VA treatment reports from October 1994 through December 1994 
contain no evidence linking the cause of the veteran's death 
with his active duty service some 45 years previously, or to 
any service-connected disability.

A Death Summary, dated in January 1995, prepared by the 
veteran's physician, who also prepared the veteran's death 
certificate, contains notations that the veteran's discharge 
(death) diagnoses were: (1) fulminate liver failure with 
resultant encephalopathy and coagulopathy; (2) opportunistic 
pneumonia secondary to Pneumocystis carinii, Cryptococcus and 
Candida; (3) acquired cell-mediated immune defect of unknown 
etiology; (4) previous history of ethanol use with known 
exposure to hepatitis C virus; (5) cardiac arrhythmias during 
the hospitalization with supraventricular tachycardias 
consisting of atrial fibrillation and atrial flutter; (6) 
acute visceral protein depletion secondary to the above 
illnesses; (7) anemia, multifactorial; (8) peripheral 
vascular disease with a history of abdominal aortic aneurysm 
repair in the past; (9) and chronic renal failure secondary 
to immunoglobulin nephropathy.

The summary also contained notations stating that:

This is a 66-year-old man who was 
admitted to the ICU from the Emergency 
Room with subacute dyspnea over the last 
several weeks and peripheral edema.  He 
denied any fever or chills, other than a 
fever blister.  His past medical history 
was significant for IgM nephropathy with 
recent Prednisone usage 20 mg b.i.d.

Fulminate liver failure was the ultimate 
cause of death.  It was not present on 
admission, but seemed to occur 
approximately three days after an episode 
of supraventricular tachycardia with 
hypotension.  Likely it was an ischemic 
event, but could not rule out an 
opportunistic infection, viral or 
atypical.  He manifested the usual 
symptoms including encephalopathy and 
anti-coagulopathy.  

In fact, the coagulopathy precluded liver 
biopsy to further ascertain the 
diagnosis.  He was supported during his 
liver failure with lactulose, careful 
fluid management and electrolyte 
management, but he had a progressive 
worsening of his liver tests with a 
bilirubin rising up to 22 and 
transaminase rising to nearly 1200.  The 
last two days of his life he had some 
improvement in the bilirubin and 
transaminases, but he expired quietly on 
January [redacted], 1995.  An autopsy was 
declined.  Of significance, he did have 
some oral lesions in the last several 
days before his death and herpes was 
cultured from these.  He was placed 
empirically on Acyclovir before the 
cultures were back, and nevertheless, had 
progression of his disease.

Opportunistic pneumonia was actually the 
insighting event in his hospitalization.  
He underwent bronchoscopy the day of 
admission and ultimately was found to 
grow Pneumocystis carinii, Cryptococcus, 
and Candida.  He was placed on 
appropriate medications including 
Amphotericin, Bactrim, and Solu-Medrol 
for the PCP.  He did have a stabilization 
of his respiratory status and after a 
somewhat prolonged respiratory support, 
he was able to be extubated and 
maintained off the ventilatory support.

Immunocompromised state, acquired cell-
mediated defect.  Immunology profile 
included a CD-4 count of 66 and 
lymphopenia.  

The exact etiology was unclear as it was 
not felt by the immunologists and 
infectious disease consultants that 
Prednisone alone would account for this.  
A mild proliferative disorder was 
essentially ruled out with a bone marrow 
biopsy as well as a lymphoma panel.  
Again, the exact etiology of this is 
unclear, but led to his opportunistic 
pneumonia.

The patient had a history of previous 
alcohol use and previous antibody to 
hepatitis C.  The exact contribution to 
his fulminate liver failure is unclear, 
but may have contributed by being an 
already compromised liver.

The patient had arrhythmias during the 
hospitalization including atrial 
fibrillation and atrial flutter.  At one 
point he became hypotensive which may 
have insighted his fulminate liver 
failure on January 20.  It was managed 
expectantly with antiarrhythmics and 
support and remained stable during the 
hospitalization.

Acute visceral protein depletion.  He was 
placed on tube feedings for nutrition 
support.  Nonetheless, as a result of the 
sepsis and acute processes, his albumins 
dropped to a low of 1.9.  Paralbumin 
initially was 7.2.  After one week it had 
normalized to 27.

Anemia, multi-factional.  The bone marrow 
biopsy did not show any evidence of 
infiltrative or infectious etiologies.  
It was likely related to his acute and 
severe stress.
Atherosclerotic coronary vascular disease 
and atherosclerotic peripheral vascular 
disease.  History of previous myocardial 
infarction and abdominal aortic aneurysm 
repair.

IgM nephropathy with chronic renal 
failure.  This was managed carefully by 
the Nephrology Service while in the 
hospital.  It posed no acute problems 
other than fluid and electrolyte 
management as well as renal dosing of 
appropriate medications.

The exact etiology of his fulminate liver 
failure was not apparent.

A May 1995 RO decision contains notations indicating that 
service connection for the cause of the veteran's death and 
for entitlement to certification of loan guaranty benefits 
under 38 C.F.R. § 3.805 had been denied on the basis that the 
evidence did not show that the cause of the veteran's death, 
hepatic failure due to hypotension and pneumonia, was 
incurred during or was caused or aggravated by his active 
duty service, or was caused or aggravated by his service-
connected disabilities.

In an October 1995 letter the veteran's treating physician 
stated the following:

Listed on [the veteran's] Death 
Certificate as a contributing cause of 
death was hypotension.  This was an acute 
event leading to his shock liver.  
However, it should be pointed out that he 
had longstanding chronic hypertension 
which certainly may have been a 
contributing factor to his inability to 
survive his acute illness.

A November 1995 RO decision denied service connection for the 
cause of the veteran's death on the basis that the treating 
physician's letter still did not link the veteran's 
hypertension to his active duty service or to his service-
connected disabilities.

On her January 1996 VA Form 9 Appeal to the Board, the 
appellant stated her belief that "my husband's last 
physician's statement dated 10-19-95 clearly establishes that 
his hypertension significantly contributed to his demise.  In 
addition, my husband told me that he had blood pressure 
problems while he was in the service."


Criteria

Service Connection For Cause of Death

Service connection may be granted for the cause of a 
veteran's death when a service-connected disability either 
caused or contributed to death.  The standards and criteria 
for determining whether or not a disability is service-
connected shall be those applicable under Chapter 11 of 
38 U.S.C.A.  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The United States Court of Appeals for Veterans Claims 
(Court) has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
granted, there must be competent evidence:  i) of current 
disability, fulfilled by the condition that caused the 
veteran's death (a medical diagnosis); ii) of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  In addition, certain chronic diseases, 
such as cardiovascular-renal disease, including hypertension, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).

The Court has ruled that the chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be granted or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  

The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Where there is no medical evidence of a causal nexus, and a 
condition is not chronic, continuity of symptomatology may be 
shown by medical evidence or lay testimony.  See 38 C.F.R. 
§ 3.303(b); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).


In order for a claim for service connection for the cause of 
the veteran's death to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection for an injury to be granted, 
the facts of a case must establish that a veteran was injured 
while he or she was "in the active military, naval or air 
service."  38 U.S.C.A. § 1131 (West 1991).  

"In the active military, naval or air service" is defined 
as including "any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 296-
97.

The U. S. Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation, for non-combat veterans.  See Jenson v. Brown, 
19 F.3d 1413, 1416-1417 (Fed. Cir. 1994).

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war, however, will establish aggravation of a disability.  
38 C.F.R. § 3.306(b)(2).  

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in 
condition."  Jenson, 19 F.3d at 1416; Davis (John F.), 276 
F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.  

The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
those defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  This presumption exists only 
when there has been an induction examination in which the 
later-complained-of disability was not detected.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

In addition, a preexisting disability which is aggravated by 
a service-connected disease or injury in the line of duty 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability.  Allen, 7 Vet. App. at 449-
50.

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

Opinions of experts or skilled witnesses are admissible in 
evidence in those cases in which the matter of inquiry is 
such that inexperienced persons are unlikely to prove capable 
of forming a correct judgment upon it, for the reason that 
the subject-matter so far partakes of a science, art, or 
trade as to require a previous habit or experience or study 
in it, in order to acquire a knowledge of it.  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science, art, or trade 
to which the question relates are admissible in evidence.  
(Emphasis added.)  

This rule is recognized in Rule 702 of the Federal Rules of 
Evidence, which requires that "scientific, technical, or 
other specialized knowledge," must be provided by "a 
witness qualified as an expert by knowledge, skill, 
experience, training, or education."  (Citations omitted); 
See Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, a 
layperson is not qualified to offer opinions regarding the 
diagnosis, etiology or causation.  See LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu, supra.  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).
The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).  

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.  

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The Court has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators... ."  See Guerrieri, supra.

38 U.S.C.A. § 5107(b) (West Supp. 2001) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).


The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998) (Haywood v. West, No. 97-25).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  




Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the appellant's 
claim.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  

The evidence of record includes the veteran's complete 
service medical records, reports of his VA and private 
examinations, his terminal illness VA and private treatment 
reports, a private physician opinion letter, and statements 
by the appellant and her representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and her representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the RO's letters to the appellant have informed 
her and her representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, such 
that there has been compliance with VA's notification 
requirements under the VCAA.  In fact, the RO specifically 
cited to the VCAA in its most recent supplemental statement 
of the case to the appellant issued in June 2001.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for the Cause of the Veteran's Death

The veteran's death certificate shows that he died on January 
[redacted], 1995.  

The immediate cause of death was noted to be hepatic failure, 
due to (or as a likely consequence of) hypotension, due to 
(or as a likely consequence of) pneumonia.  Also shown as a 
significant condition contributing to death but not resulting 
in the in the underlying cause of death was chronic Hepatitis 
C.  No other significant conditions were noted.  No autopsy 
was performed.

Initially, the Board notes that while service connection for 
postoperative residuals of a pilonidal cyst, rated as being 
noncompensable (0 percent), and for residuals of a 
tonsillectomy, also rated as being noncompensable, was in 
effect at the time of the veteran's death, neither his death 
certificate nor the medical evidence cited above contains any 
evidence that either of these disabilities either caused or 
contributed to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Thus, the issue before the Board becomes whether the causes 
of the veteran's death, hepatic failure, hypotension, 
pneumonia and Hepatitis C, are service-connectable under the 
service connection criteria stated above.  The Board finds 
that they are not.

The veteran's March 1946 enlistment physical examination 
report, as noted above, contains no history or findings of 
high or low blood pressure or other cardiovascular condition, 
including hypotension or hypertension, nor of any history or 
findings of liver problems, pneumonia or Hepatitis C.

In that regard 38 C.F.R. § 4.104, Diagnostic Code 7101, which 
rates hypertensive vascular disease (hypertension and 
isolated systolic hypertension), contains a note which 
provides that, for VA purposes, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 
millimeters or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 millimeters.

The veteran's March 1946 enlistment physical examination 
report contains notations that the veteran's blood pressure 
had been found to be 190/100 and 148/86, and his complexion 
was noted to be ruddy.  Those two readings do not comport 
with the VA definitions, contained in 38 C.F.R. § 4.104, 
Diagnostic Code 7101, of either hypertension or isolated 
systolic hypertension.  There is also no notation of a 
finding of either high or low (hypotension) blood pressure, 
or any diagnosis of high or low blood pressure or 
hypertension or hypotension, contained in this report.  Thus, 
there is no evidence of any preexisting hypertension or 
hypotension disability in this report.

Even if the readings were interpreted as showing high blood 
pressure, however, the veteran's January 1949 discharge 
physical examination report contains notations that his 
sitting blood pressure was found to be 148/76, which is lower 
than either of the March 1946 findings.  As noted above, 
there are also no high or low blood pressure findings, or any 
diagnoses of hypertension or hypotension, contained in the 
January 1949 report.  Thus, even if the enlistment physical 
examination report readings were today interpreted as high 
blood pressure, that condition could not be found to have 
permanently increased in severity during the veteran's active 
duty service.  Hence, service connection for high or low 
pressure, or hypertension or hypotension, on the basis of 
aggravation of a preexisting condition, is not warranted.

There is also no evidence in the veteran's service medical 
records of any findings of, or diagnosis of, either high or 
low blood pressure, or hypertension or hypotension.

The appellant has contended, as noted above, that the October 
1995 statement by the veteran's treating physician "clearly 
establishes that [the veteran's] hypertension significantly 
contributed to his demise."  While the Board is sympathetic 
to the desire by the appellant for service connection for the 
cause of death of her husband, the Board also notes that the 
physician's statement, and the veteran's death certificate, 
indicate that hypotension, rather than hypertension, was a 
contributing cause of death, and that hypotension was an 
"acute event."  Hypotension has been defined as low blood 
pressure.  See Bunting v. United States of America, 884 F.2d 
1143, 1144 (9th Cir. 1989).

The veteran's service medical records, including his January 
1949 discharge physical examination report, as shown above, 
contain no findings or diagnosis whatsoever of liver 
problems, hypotension, lung problems or Hepatitis C.

The veteran, as shown above, reported on at least three 
occasions that he had "hypertension treated since he was 40 
years old" (September 1994); that he had "a long history of 
hypertension beginning approximately 25 years ago" (October 
1994); and "[h]ypertension times 25 years" (October 1994).

Thus, while the Board accepts the appellant's statement that 
her husband told her that he had blood pressure problems 
during his active duty service, there is simply no medical or 
other evidence that corroborates that statement, and the 
veteran himself reported the onset of high blood pressure or 
hypertension many years after his active duty service.  The 
first medical evidence of a complaint of hypertension appears 
in May 1973, and the first actual diagnosis of hypertension 
appears in 1994.  Thus, there is no medical evidence of 
record of a diagnosis of high blood pressure or hypertension 
of record until many years after the veteran's discharge from 
active duty service.



The lack of a diagnosis of high blood pressure or 
hypertension during the veteran's active duty service or 
within one year of his discharge is not fatal to the 
appellant's claim for service connection for the cause of the 
veteran's death, however.  As noted above, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Thus, the Board will 
address the last sentence of the veteran's treating 
physician's October 1995 statement, that "it should be 
pointed out that [the veteran] had longstanding chronic 
hypertension which certainly may have been a contributing 
factor to his inability to survive his acute illness."

Initially, the Board notes that while the physician stated 
that the veteran "had longstanding chronic hypertension," 
he does not state that hypertension was present during the 
veteran's active duty service, or within one year of his 
discharge.  So while the physician's statement is accepted as 
true, it still does not link hypertension to the veteran's 
active duty service, or indicate its presence within one year 
of his discharge.

Also, 38 C.F.R. § 3.312(a), as noted above, provides that the 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  In the situation presented 
here, the physician proffered his opinion that "hypertension 
... certainly may have been a contributing factor to [the 
veteran's] inability to survive his acute illness."  Thus, 
his opinion is clearly speculative, and, pursuant to 
38 C.F.R. § 3.312(a), cannot be accepted by the Board in 
determining whether hypertension can be service-connected.

Also, the Board notes that service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992) (to be granted, "a 
claim 'need not be conclusive,' . . . but must be accompanied 
by evidence that suggests more than a purely speculative 
basis for granting entitlement to the requested benefits."); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Bostain v. West, 11 Vet. 
App. 127-28 (1998) (doctor's opinion that the veteran's 
"pre[-]existing service related condition may have ... 
contributed to his ultimate demise" held to be too 
speculative, standing alone).

Thus, the Board must find that there is no acceptable 
evidence of record which indicates that the veteran's 
service-connected disabilities of postoperative residuals of 
a pilonidal cyst and residuals of a tonsillectomy either 
caused or contributed to the veteran's cause of death, or 
that the causes of death noted on his death certificate, 
i.e., hepatic failure, hypotension, pneumonia and Hepatitis 
C, are service-connectable under any criteria noted above.

Accordingly, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.



In reaching this decision the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

